Citation Nr: 0933365	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1960 to January 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

A videoconference was held before the undersigned in July 
2009.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the lay and 
medical evidence of record shows that the Veteran's tinnitus 
is related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2008)




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, a March 2007 letter appears to have provided this 
notice, as well as notice as to how disability evaluations 
and effective dates are assigned.  In any event, in light of 
the favorable decision below, the Board finds that any 
deficiency in the notice provided herein was not prejudicial 
to the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 3 
C.F.R.§ 3.303(b) (2008).  

The Veteran contends that he has tinnitus as a result of in-
service noise exposure as a combat engineer working with 
explosives.  See Veteran's statement, dated April 2007.  The 
evidence indicates that the Veteran served as a combat 
construction specialist during service in the Army.  See 
Veteran's DD 214.  

At a July 2009 Board hearing, the Veteran testified that he 
complained to his doctor about his a "ringing... hissing or a 
motor noise in [his] ear..."  The Veteran testified he noticed 
buzzing in his ears since he left service and has gotten 
progressively worse over the years.  He was not able to 
recall whether he had ear protection during service.  In 
addition, the Veteran stated that after he left service, he 
was not exposed to high noise levels in his employment.  See 
Board hearing transcript, dated July 2009.

The Veteran's in-service treatment record is absent of any 
complaint or treatment for tinnitus.  In addition, the 
Veteran's separation examination is also absent of any 
complaint for tinnitus.  See in-service treatment records, 
dated February 1960 to November 1962.

According to the post-service treatment records, the Veteran 
underwent a VA examination in June 2007 where he reported 
bilateral tinnitus for the past five years.  The VA examiner 
diagnosed the Veteran was having subjective tinnitus and 
opined that it was "less likely as not that current... 
tinnitus [is] due to military acoustic trauma based upon 
normal hearing at entrance and separation and report of 
tinnitus 30+ years post service occurrence."  See VA 
examination, dated May 2007. 

The Veteran's private physician, Dr. L. J. Gatien, stated in 
a letter that the Veteran has chronic tinnitus and opined it 
was "related to acoustical trauma while working as a combat 
engineer in the weapons department handling explosive weapons 
and combat materials."  See Dr. L. J. Gatien letter, dated 
November 2007. 

In addition, a letter from Dr. J. A. Moss, the Veteran's 
private ear, nose, and throat specialist, to Dr. Gatien 
stated the Veteran had chronic tinnitus in both ears.  Dr. 
Moss opined that based on noise exposure during service and 
none since separation, the Veteran's tinnitus was "more 
likely than not from his military service."  See Dr. J. A. 
Moss letter, dated June 2009.

The Veteran is competent to report as to his own symptoms, 
and the Board finds the Veteran's history of experiencing 
minor tinnitus since service credible and consistent with the 
nature and circumstances of his service as a repairman.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may 
be competent to identify the condition where the condition is 
simple).  

In this case, the Board concedes that the Veteran has 
tinnitus.  Given the negative nexus opinion given by the VA 
examiner in May 2007 and the positive nexus opinions from the 
Veteran's private physicians, the Board finds the evidence is 
in relative equipoise.  When the evidence is in relative 
equipoise, the benefit of the doubt doctrine provides that 
such reasonable doubt will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Consequently, resolving such reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran incurred 
tinnitus from service.  38 U.S.C.A. § 5107.  In granting this 
claim, the Board has resolved all doubt in the Veteran's 
favor.


ORDER

Service connection for tinnitus is granted, subject to the 
regulations governing the payment of VA monetary benefits.






REMAND

The first element of service connection is a showing by 
competent medical evidence of a current disability.  Impaired 
hearing will be considered to be a disability under 38 C.F.R. 
§3.385 when either 1) the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Veteran testified that he had hearing loss since leaving 
service but was never tested prior to this claim.  The 
Veteran stated that since approximately 1987 his family 
members commented that he was not hearing them.  See Board 
hearing transcript, dated July 2009.

The Veteran underwent audiological testing at the VA clinic 
in February 2007.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
25
35
LEFT
10
10
5
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in both the right ear and left ear.  The VA examiner 
also noted that according to the test results, the Veteran 
was not considered a hearing aid candidate.  See VA treatment 
record, dated February 2008. 




In May 2007, the Veteran underwent a VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
35
LEFT
20
25
20
35
35

Speech audiometry revealed speech recognition ability of 98 
percent in both the right ear and left ear.  The VA examiner 
opined it was less likely as not that the Veteran's hearing 
loss was related to noise exposure to service.  See VA 
audiological examination, dated May 2007. 


At the July 2009 Board hearing, the Veteran stated he would 
submit private treatment records.  According to the record, 
the Veteran submitted letters from his private doctors, Dr. 
J. A. Moss and Dr. L. J. Gatien, both stating that the 
Veteran has bilateral hearing loss and opined it resulted 
from noise exposure during his military service as a combat 
engineer.  Both doctors base their conclusion on the fact 
that the Veteran has not had any loud noise exposure since 
leaving service.  See letters from Dr. J. A. Moss and Dr. L. 
J. Gatien, dated June 2009 and November 2007, respectively.  
However, private treatment records from both private doctors 
are absent from the claims file. 

Based on the evidence stated above, the Veteran's 
audiological testing by the VA does not reflect hearing loss 
as defined by 38 C.F.R. §3.385.  However, the Veteran's 
private doctors both give positive nexus opinions for service 
connection.  Therefore, the Board finds that the Veteran's 
private treatment records are needed for review, including 
any audiological testing that was conducted which led to 
their conclusion.  In addition, the Board finds that another 
VA examination is needed since the Veteran stated his 
condition has worsened.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain complete records of 
private treatment from all sources 
identified by the Veteran during the July 
2009 Board hearing, namely Dr. J. A. Moss 
and Dr. L. J. Gatien.  The private doctors 
should be asked to submit copies of all 
treatment and results of audiological 
testing administered to the Veteran and it 
should be associated with the claims file.  
If these records are unavailable, it 
should be documented in the claims folder.

2.	The Veteran should be scheduled for a VA 
audiological examination to determine the 
nature and etiology of any diagnosed ear 
disorder, specifically hearing loss and 
the VA examiner is asked to state whether 
it is at least as likely or not that any 
bilateral hearing loss diagnosed is 
etiologically related to service.  All 
testing (to include audiological 
evaluation) deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for hearing loss.  If the benefit sought 
is not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


